UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03171_ ­­ Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: August 31, 2009 Date of reporting period: August 31, 2009 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 8/31/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC A N N U A L R E P O R T 220 East 42nd Street A u g u s t 3 1 , 2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 (Formerly Value Line Securities, Inc.) CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS Value Line U.S.
